Citation Nr: 0947499	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-11 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence to reopen a  claim for 
service connection for low back disability (previously 
claimed as backaches) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran had active service from November 1944 to October 
1946.

This appeal to the  Board of Veterans' Appeals (Board) arose 
from June 2003 and July 2004 rating decisions.  

In the June 2003 rating decision, the RO, inter alia, 
declined to reopen the Veteran's claims for service 
connection for a bilateral knee condition and a low back 
disability.  The Veteran filed a notice of disagreement (NOD) 
in January 2004, and the RO issued a statement of the case 
(SOC) in February 2004.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in March 2004.

In the July 2004 rating decision, the RO denied the Veteran 
service connection for bilateral hearing loss and tinnitus.  
The Veteran filed a notice of disagreement (NOD) in August 
2004, and the RO issued a statement of the case (SOC) in 
December 2004.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2005.

In November 2006, a Deputy Vice Chairman of the Board granted 
the motion of the Veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In December 2006, the Board reopened the Veteran's claim for 
service connection for a bilateral knee disability, but 
denied  claims for service connection for left ear hearing 
loss and tinnitus.  At that time, the Board also remanded  to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC)  the claim for service connection for right 
knee disability, on the merits, and the claim for service 
connection for right ear hearing loss, for further action.  
.After completing the requested actions, the AMC continued 
the denial of the application to reopen the claim for service 
connection for a low back disability and the claim for 
service connection for right ear hearing loss (as reflected 
in a September 2009 supplemental SOC (SSOC)) and returned 
these matters  to the Board for further consideration.

The  Board notes that, in  January 2007, April 2009, and 
October 2009 written statements, the Veteran indicated that 
he was only seeking compensation for hearing loss in his left 
ear, not in his right ear.  He indicated that there was no 
problem with his right ear.  The Board accepts these 
statements as withdrawing that claim from appeal.  Also, In a 
January 2009 rating decision, the RO granted service 
connection for right knee arthralgia, status post total right 
knee replacement, and service connection for left knee 
arthralgia, status post total left knee replacement; this 
action  represents  a full grant of those benefits sought.  
Accordingly, the only matter remaining on appeal is that set 
forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  In a December 1946 rating decision, the RO denied service 
connection for backaches.  Although notified of the denial in 
a letter that same month, the  Veteran did not initiate an 
appeal.

3.  No new evidence associated with the claims file since the 
December 1946 rating decision, when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for low 
back disability (previously claimed as backaches).


CONCLUSIONS. OF LAW

1.  The RO's December 1946 denial of service connection for 
backaches is final.   38 U.S.C.A. § 7105 (West 2002); 38 
U.S.C.A. §§ 3.104, 20.302, 20.1103 (2009)


2.  As evidence received since the RO's December 1946 denial 
is not new and material, the criteria for reopening the claim 
for service connection for low back disability are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in 
effect for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the Veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a January 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The June 2003 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the January 2003 letter.  

Post rating, a December 2006 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  An August 2008 letter provided the Veteran 
with information regarding the reason for the prior denial of 
his claim and what constitutes new and material evidence to 
reopen his claim, consistent with Kent.  After issuance of 
the December 2006 and August 2008 letters, and opportunity 
for the Veteran to respond, the September 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of this latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
service and VA treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also finds that no additional RO 
action to further develop the record in connection with this 
claim is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543(rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In a December 1946 rating decision, the RO denied service 
connection for backaches.  The evidence then of record 
consisted of the Veteran's service treatment records and 
written statements from the Veteran.

The Veteran's November 1944 entrance examination report 
reveals that he had no musculoskeletal defects.   March 1946 
service records show that the Veteran was involved in an 
accident where his truck drove off a fifty-foot embankment.  
The report of Veteran's September 1946 separation examination 
notes only his knee injury with regard to musculoskeletal 
defects.  No abnormalities were noted.

In his October 1946 claim, the Veteran contended that his 
back pain had existed since July 1945.

The basis for the RO's December 1946 denial was that backache 
was not found on the last examination.

Although notified of the denial in a December 1946 letter, 
the Veteran did not initiate an appeal.  Therefore, that 
decision is final as to the evidence then of record as to 
that issue, and is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 U.S.C.A. §§ 3.104, 
20.302, 20.1103

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim regarding a back 
disability in November 2000.Regarding petitions to reopen 
received prior to August 29, 2001, as in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
on the specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis (here, the RO's October 2000 
denial) to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the 
December 1946 denial includes the report of a December 1948 
VA examination reflecting the  Veteran's complaint of  back 
pain.  Examination was completely normal.  The examiner noted 
that the Veteran had only intermittent pain that was 
simultaneous with knee ache, and that both were undoubtedly 
due to poor weight bearing due to bad feet.

In a March 2004 written statement, the Veteran indicated that 
he could control his back pain through exercises to 
strengthen the back.  The exercises appeared to work, since 
his back pain was gone.

In a January 2007 written statement, the Veteran indicated 
that he had periods of extreme back pain starting when he 
left service, and that they usually lasted about a week.  He 
added that, as time progressed, they occurred at a lesser 
rate.  The Veteran indicated that, five years ago, he began 
exercising, and that as long as he regularly exercised, he 
had no problems with his back.  If he stopped, his lower back 
began to become painful.  He contended that his back was hurt 
in the truck accident in service.  He stated that he was 
temporarily paralyzed from the waist down.

A January 2008 VA outpatient record reflects that the Veteran 
complained of persistent, nighttime back pain.  He indicated 
that he felt much better during the day, particularly after 
taking medication.  Following evaluation, the assessment was 
back pain.

The Board notes that the only medical evidence received since 
the December 1946 rating decision consists of records 
reflecting  the Veteran's continued complaints of low back 
pain, and even a medical assessment of back pain.  The Board 
points out, however, that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. 
nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001); see Evans v. West, 12 Vet. App. 22 (1998). 

While this evidence can be considered "new," in that it was 
not before the RO in December 1946, it is not "material" 
for purposes of reopening the claim.  That is, the evidence 
does not establish that the Veteran suffers from a current 
back disability, fundamentally, or even suggest that there 
exists a medical nexus between any such disability and 
service. 

The only other evidence added to the record are statements by 
the Veteran and his representative.  Assertions purporting to 
establish a nexus between service-in particular, the in-
service  truck accident-and  current back problems are 
essentially  cumulative of assertions made in connection with  
the prior claim.  In any event, none of the Veteran's or his 
representative's assertions as to either current back 
disability or nexus to service, alone, provides a basis for 
reopening the claim.  Medical matters of diagnosis and 
etiology are matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). Accordingly, where, as here, the claim 
turns on one or more medical matters, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993)..

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
low back disability (previously claimed as backache) are not 
met, and the December 1946 RO denial of this claim remains 
final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim of service 
connection for low back disability (previously claimed as 
backache) has not been received, the appeal as to this matter 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


